Fourth Court of Appeals
                                San Antonio, Texas
                                     November 7, 2016

                                   No. 04-15-00461-CV

                 ESTATE OF WILLIAM H. MATTHEWS, III, Deceased,


                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2010-PC-2415
                          Honorable Kelly Cross, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                _________________________________
                                                Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court